Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 29, 2016

                                      No. 04-16-00685-CV

                       TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                    Appellant

                                                v.

     Juan ZAMBRANO and Yanely Zambrano, Individually and as Next Friend of Dailyn
                                 Zambrano,
                                  Appellees

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-15-447
                          Honorable Jose Luis Garza, Judge Presiding


                                         ORDER
       The parties have filed an agreed motion to abate this appeal for ninety days to effectuate a
proposed settlement. The motion is GRANTED. This appeal is abated until February 21, 2017.
All appellate deadlines are suspended pending further order of this court.


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court